   Case: 1:17-md-02804 Doc #: 3673 Filed: 03/31/21 1 of 3. PageID #: 510657




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION     )
OPIATE LITIGATION                )
                                 )           CASE NO.: 1:17-md-2804
THIS DOCUMENT RELATES TO:        )           CASE NO.: 18-op-00382
                                 )
Montgomery County Alabama        )           MOTION TO WITHDRAW AS
                                 )           COUNSEL
       and                       )
                                 )
PURDUE PHARMA L.P.; PURDUE       )
PHARMA, INC.; THE PURDUE         )
FREDERICK COMPANY, INC.; TEVA )
PHARMACEUTICAL INDUSTRIES,       )
LTD.; TEVA PHARMACEUTICALS       )
USA, INC.; CEPHALON, INC.;       )
JOHNSON & JOHNSON; JANSSEN       )
PHARMACEUTICALS, INC.;           )
ORTHO-MCNEIL-JANSSEN             )
PHARMACEUTICALS, INC. n/k/a      )
JANSSEN PHARMACEUTICALS,         )
INC.; JANSSEN PHARMACEUTICA,     )
INC. n/k/a JANSSEN               )
PHARMACEUTICALS, INC.;           )
NORAMCO, INC.; ENDO HEALTH       )
SOLUTIONS, INC.; ENDO            )
PHARMACEUTICALS, INC.;           )
ALLERGAN PLC f/k/a ACTAVIS, PLS; )
WATSON PHARMACEUTICALS,          )
INC. f/k/a ACTAVIS, INC.; WATSON )
LABORATORIES, INC.; ACTAVIS,     )
LLC; ACTAVIS PHARMA, INC. f/k/a  )
WATSON PHARMA, INC.;             )
MALLINCKRODT, PLC;               )
MALLINCKRODT LLC; MCKESSON )
CORPORATION; CARDINAL            )
HEALTH, INC.;                    )
AMERISOURCEBERGEN DRUG           )
CORPORATION;                     )
                                 )
       Defendants.               )
     Case: 1:17-md-02804 Doc #: 3673 Filed: 03/31/21 2 of 3. PageID #: 510658




                          MOTION TO WITHDRAW AS COUNSEL

       COMES NOW Tyrone C. Means and Means Gillis Law, PC and hereby give notice of

withdrawal as counsel for Montgomery County, Alabama in the above-styled case. In support

thereof, said attorney respectfully advises the Court that there exist a potential conflict. Further,

that Tommy Gallion and lawyers of the Beasley Allen firm will continue representation of

Montgomery County, Alabama in his stead.

       WHEREFORE, premises considered, said attorney respectfully requests the Court to

enter an order allowing said attorney and firm to withdraw as counsel for Montgomery County,

Alabama.

       This     31st    day of March 2021.



                                                               Respectfully submitted,



                                                               /s/ Tyrone C. Means
                                                               Tyrone C. Means (MEA003)

OF COUNSEL:

MEANS GILLIS LAW, P.C.
60 Commerce Street, Suite 200
P.O. Box 5058
Montgomery, Alabama 36103-5058
tcmeans@meansgillislaw.com
Phone: (334) 270-1033
Fax: (334) 260-9396
     Case: 1:17-md-02804 Doc #: 3673 Filed: 03/31/21 3 of 3. PageID #: 510659




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading has been served to all counsel of

record via the court’s efile system.




                                                            /s/ Tyrone C. Means
                                                            Tyrone C. Means (MEA003)

OF COUNSEL:

MEANS GILLIS LAW, P.C.
60 Commerce Street, Suite 200
P.O. Box 5058
Montgomery, Alabama 36103-5058
tcmeans@meansgillislaw.com
Phone: (334) 270-1033
Fax: (334) 260-9396
